This is an action of replevin brought by the plaintiff against the defendant, who was marshal of the District, for the possession of a cow and calf, the property of said plaintiff. The writ was directed to the coroner of Washington County, in the District of Columbia, commanding him to replevy said cow and calf.
The following instruction was given by the court:
“ If the jury believe from the evidence that at the time the writ of replevin in this cause was sued out and levied on the cow and calf therein mentioned, the same were in the custody of the defendant by virtue- of- the levy thereon of the attachment given in evidence, then the plaintiff' is not entitled to recover under the issue joined in this cause.”
The following is the verdict of the jury:
“ The jury find for the defendant and assess his damages at one cent, they also find the property mentioned in the replevin to be in plaintiff, and the replevin bond given by the plaintiff’ to be in no wise answerable to the defendant.”
Judgment on the verdict for one cent damages and costs. No return of property awarded or to be awarded.